Citation Nr: 1109098	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-27 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to February 1995 and from January 2005 to April 2006.  He also had additional service in the Michigan Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

The Board notes that the Veteran was previously denied entitlement to service connection for a back disorder in a rating decision dated in May 1995.  Since that time, the Veteran served on active duty from January 2005 to April 2006.  Because additional service department records have been received relating to the Veteran's disability claim, the Board will consider the claim of entitlement to service connection for a back disorder on a de novo basis.  See 38 C.F.R. § 3.156(c) (2010).  As such, the Board has identified the issue as set forth on the title page.


FINDINGS OF FACT

1.  Right shoulder impingement syndrome had its onset in service.

2.  Lumbar disc disease had its onset in service.





CONCLUSIONS OF LAW

1.  Right shoulder impingement syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Lumbar disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks service connection for a right shoulder disorder and for a back disorder.  In his statements testimony, and those of his spouse, they report that the Veteran has had right shoulder and back problems since his first period of active duty, including while in service during his second period of active duty.  The Board will discuss below pertinent notations in his service treatment records for his first period of active duty; unfortunately, however, the service treatment records for his second period of active duty have been lost and thus not of record.

The Veteran's service treatment records reveal that he complained of having right shoulder pain in June 1992.  The Veteran was diagnosed with a muscle strain.  In January 1995, the Veteran complained of a sore low back for the prior four days.  The Veteran denied any trauma, straining, or heavy lifting.  The Veteran was diagnosed with sacroilitis.  Significantly, the Veteran's Report of Medical History, dated in January 1995, which was prepared for separation purposes, reflects that he indicated having both a "painful or trick shoulder or elbow" as well as "recurrent back pain."

In March 1995, the Veteran was noted to have undergone a lumbar spine X-ray and to have been cleared for transfer into the Michigan Air National Guard.  In September 1997, the Veteran was noted to have been requested to provide a private physician report regarding his back pain and prescription of Cataflam to the Michigan Air National Guard.

In January 2001, the Veteran underwent a private X-ray of the back that revealed a normal lumbosacral spine.  In May 2003, the Veteran was reported to complain of a sore back.  In July 2003, the Veteran underwent at private X-ray of the lumbar spine that was interpreted as normal.  A private treatment record, in January 2005, revealed a transverse process of the L4-5 vertebrae stuck in extension on the right with attempted forward flexion.  The area was locally tender and the Veteran had some diffuse parathoracic muscle spasm.  In a private treatment note dated in September 2005, the Veteran complained of back pain that began a few years prior.  The pain was noted to be located in the low back bilaterally.  The quality was achy and the severity was moderate.  The Veteran was diagnosed with lumbago.  In September 2005, the Veteran underwent a private magnetic resonance imaging (MRI) scan of the lumbosacral spine that revealed small disc protrusion, predominantly central, but slightly right-sided at L5-S1.  The Veteran underwent multiple physical therapy treatments from September 2005, to October 2005, for herniated nucleus pulposis with low back pain and right lower extremity pain.  In July 2007, the Veteran was diagnosed with lumbago.

In January 2007, the Veteran underwent an MRI scan of the right shoulder that revealed a question of tiny incomplete SLAP lesion.  In February 2007, the Veteran was diagnosed with anterior labral lesion.  In July 2007, the Veteran was diagnosed with pain in the right shoulder and a September 2007, X-ray of the right shoulder revealed Type II acromion.

In May 2008, the Veteran was found to be unfit for continued National Guard service due, in part, to chronic right shoulder pain/impingement syndrome and chronic lumbago/degenerative disc disease.

In September 2008, the Veteran underwent outpatient VA X-rays of the right shoulder and spine that were interpreted as negative.

In November 2008, the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran reported that he had intermittent right shoulder discomfort with remissions.  He was noted to be prescribed Vicodin as needed for the pain.  Upon examination of the right shoulder the Veteran was noted to have no deformity, giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion.  The Veteran did not report any episodes of subluxation, dislocation, or locking.  The right shoulder did not reveal any effusions or inflammation.  The Veteran exhibiting guarding of motion of the right shoulder.  The range of motion of the right shoulder was 165 degrees of right flexion, 165 degrees of right abduction, 80 degrees of right internal rotation, and 80 degrees of right external rotation.  There was objective evidence of pain with motion.  The examiner was unable to test additional limitations after three repetitions of range of motion due to pain.  X-ray examination of the right shoulder revealed no fracture, dislocation, or abnormal soft tissue calcification.  The Veteran was diagnosed with benign enchondroma or fibroxanthoma of the right shoulder.  However, the examiner did not render an opinion regarding the etiology of the disorder.

In November 2008, the Veteran was afforded a VA C&P spine examination.  The Veteran reported a progressively worsening low back disorder.  The Veteran was noted to have no history of trauma or neoplasm of the spine.  Physical examination of the spine revealed normal posture, normal head position, and symmetry in appearance. The Veteran's gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, or thoracolumbar ankylosis.  Examination of the cervical sacrospinalis and thoracic sacrospinals revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness bilaterally.  Hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were normal.  Sensory examination was normal for vibration, pain, light touch, and position in the upper and lower extremities, bilaterally.  Reflex examination was normal in the biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, ankle jerk, and plantar, bilaterally.  The thoracolumbar range of motion was 25 degrees of flexion, 25 degrees of extension, 25 degrees of left lateral flexion, 75 degrees of left lateral rotation, 25 degrees of right lateral flexion, and 75 degrees of right lateral rotation.  There was no objective evidence of pain or loss of range of motion with repetitive motion.  The Lasegue's sign was negative.  X-ray examination of the lumbar spine revealed no compression deformity, disc spaces within normal limits, unremarkable sacroiliac joint, and no osteolytic or osteoblastic lesions.  The Veteran was diagnosed with small disc protrusion at L5-S1.  However, the examiner did not render an opinion regarding the etiology of the Veteran's back disorder.

In this case, the Board finds the Veteran's report, and that of his spouse, that he has had a right shoulder and a back disability since his first period of service, to be both competent and credible.  Review of the claims file reveals that the Veteran receives treatment from Dr. G.H. at the Grayling Family Practice.  In addition, the Veteran has indicated that he receives private treatment when his symptoms become severe.

The Board finds that entitlement to service connection for right shoulder impingement syndrome and lumbar disc disease is warranted.  The Veteran and his spouse have reported that the Veteran has had right shoulder and back problems since his first period of active duty.  The Veteran's service treatment records during his first period of active duty reveal that the Veteran was treated for right shoulder pain and a sore back while in service.  Upon separation from service the Veteran reported that he had a "painful or trick shoulder or elbow" as well as "recurrent back pain."  The Board notes that the Veteran's service treatment records from his second period of service are unavailable.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran's treatment records from between his periods of active service reveal that the Veteran complained of and was treated for a sore back, an L4-5 vertebral problem, back pain, and lumbago.  The records of the Veteran's treatment after his second period of service reveal consistent treatment for back pain and lumbago since September 2005, and an MRI that revealed a small disc protrusion in September 2005.  The Veteran's post service treatment records reveal that the Veteran has been consistently treated for a right shoulder disorder since January 2007.  Subsequently the Veteran was found to be unfit for continued National Guard service.  VA examinations, performed in November 2008, although diagnosing the Veteran with a right shoulder disability and a back disorder, did not provide opinions regarding the etiology of the Veteran's conditions.  As the Veteran and his spouse have competently and credibly reported that the Veteran has had consistent right shoulder and back problems since separation from his first period of service and the Veteran has since been diagnosed with a right shoulder disability and a back disorder, the Board finds that the evidence is at least in equipoise that there has been a continuity of symptomolgy since service of Veteran's disabilities and, therefore, entitlement to service connection for right shoulder impingement syndrome and for lumbar disc disease is warranted granted.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the appeal is granted.


ORDER

Service connection for right shoulder impingement syndrome is granted.

Service connection for lumbar disc disease is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


